Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 1 of 20




                             United States District Court
                                       for the
                             Southern District of Florida

  Chabad Chayil, Inc., Plaintiff,         )
                                          )
  v.                                      )
                                          )
  The School Board of Miami-Dade          ) Civil Action No. 20-21084-Civ-Scola
  County Florida and Miami -Dade          )
  County, Office of Inspector General,    )
  Defendants.                             )
                        Order Granting Motions to Dismiss

          Plaintiff Chabad Chayil, Inc., complains Defendants The School Board of
  Miami-Dade County, Florida (the “School Board”) and the Miami-Dade County,
  Office of Inspector General (the “OIG”), violated its rights with respect to an OIG
  investigation, the OIG’s resulting reports, and, ultimately, the School Board’s
  denying Chabad Chayil’s access to School Board facilities. (Am. Compl., ECF
  No. 27.) In its sixty-page amended complaint, Chabad lodges four claims
  against the School Board alone: one claim, under 42 U.S.C. § 1983, for
  violating its free-expression rights under the U.S. Constitution, and three
  claims under Florida law; and four claims against the Defendants together:
  three claims under § 1983 for violating its free-exercise, equal protection, and
  procedural-due-process rights under the U.S. Constitution; and one claim for
  violating its due-process rights under the Florida Constitution. (Id. ¶¶ 195–
  254.) The complaint also seeks an injunction, as well as declaratory relief. (Id.
  ¶¶ 255–66.) The Defendants, separately, seek dismissal of the complaint in its
  entirety. (OIG’s Mot. to Dismiss, ECF No. 49; Sch. Bd.’s Mot. to Dismiss, ECF
  No. 50.) The OIG argues the complaint fails to establish that the OIG has
  deprived Chabad Chayil of any constitutional rights. The School Board, in its
  motion, submits Chabad Chayil has failed to state claims for municipal liability
  regarding its four § 1983 claims; for violations of its right to the free exercise of
  its religion and free expression; for equal-protection violations; for due-process
  violations; or for injunctive or declaratory relief. Chabad Chayil has responded
  to both motions (Pl.’s Resp. to OIG, ECF No. 54; Pl.’s Resp. to Sch. Bd., ECF
  No. 55), separately, and the Defendants have replied (OIG’s Reply, ECF No. 60;
  Sch. Bd.’s Reply, ECF No. 61), also separately. After careful review, the Court
  concludes Chabad Chayil’s federal claims should be dismissed with prejudice.
  And, because jurisdiction is based on federal-question jurisdiction, the Court
  exercises its discretion to dismiss the remaining state-law claims, without
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 2 of 20




  prejudice. Accordingly, the Court grants both motions to dismiss (ECF Nos.
  49, 50.)

      1. Background 1
          Chabad Chayil, a non-profit organization, is run by Rabbi Kievman and
  his wife Layah Kievman. (Am. Comp. ¶ 18, 23.) Through Chabad Chayil, the
  Kievmans say they fulfill their obligation “to worry about the physical, spiritual,
  and emotional state” of “each child,” regardless of religion. (Id. ¶¶ 22, 23.) This
  obligation arises out of the teachings of the Lubavitcher Rebbe, in accordance
  with the principles of the Chabad-Lubavitch movement. (Id. ¶¶ 18, 22.) Chabad
  Chayil runs many programs for the Jewish community, as well as others, in
  northeast Miami-Dade County, including a synagogue, classes on various
  Jewish topics, a Bar Mitzvah Club, a Bas Mitzvah Club, teen programming,
  holiday and Shabbat dinners, summer and winter camps, and an afterschool
  program called Community Hebrew Afterschool Program (“CHAP”). (Id. ¶ 19.)
  CHAP, started by Chabad Chayil in 2008, and available to children of all faiths
  and regardless of where they attend school, is described as a Jewish culture
  and Hebrew language afterschool program. (Id ¶¶ 23, 24, 27.)
          When it first started, in 2008, CHAP served fewer than ten students and
  was held twice a week at Aventura Waterways K-8 (“Waterways K-8”), a Miami-
  Dade County public school. (Id. ¶ 26.) By the end of the 2019 school year, in
  contrast, CHAP registered about 200 students, whom it served, in full-time
  afterschool programs, at both Waterways K-8 as well as at another Miami-Dade
  public school, Virginia A. Boone Highland Oaks Elementary School (“Boone
  Elementary”). (Id. ¶¶ 26, 28.) At the same time, Chabad Chayil, apparently
  through other programs, also served several hundred teens at various high
  schools throughout the county. (Id. ¶ 26.)
          In 2008, as Rabbi Kievman was launching CHAP, he contacted School
  Board member Dr. Martin Karp about how to get access to School Board
  facilities for his program. (Id. ¶ 31.) Karp directed Chabad Chayil to the

  1
    The Court generally accepts the Plaintiff’s factual allegations as true for the purposes of
  evaluating the Defendants’ motions to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc.,
  116 F.3d 1364, 1369 (11th Cir. 1997). The Court has also considered extrinsic documents,
  supplied by the parties, because the supplied documents are central to Chabad Chayil’s claim
  and none of the parties challenges their authenticity. See Speaker v. U.S. Dept. of Health &
  Human Services Centers for Disease Control & Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010)
  (“In ruling upon a motion to dismiss, the district court may consider an extrinsic document if it
  is (1) central to the plaintiff's claim, and (2) its authenticity is not challenged.”). The Court
  considers the facts revealed by the exhibits to be true where those facts are not contradicted by
  factual allegations in the complaint. Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1206 (11th Cir.
  2007). General and conclusory claims in the complaint cannot overcome conflicting facts
  disclosed in the exhibits. Id.
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 3 of 20




  principal of Waterways K-8, Luis Bello. (Id. ¶ 32.) Bello was receptive to the
  CHAP concept and told Chabad Chayil that he would ask the School Board
  Facility Use Office which forms would be required. (Id. ¶¶ 34–35.) Chabad
  Chayil says the Facility Use Office gave forms to Bello to give to Chabad Chayil,
  “indicating that those forms were the appropriate forms for Chabad Chayil to
  use to apply for access to [School Board] facilities.” (Id. ¶ 36.) Chabad Chayil
  says that, “at Bello’s direction, Chabad Chayil submitted the forms provided
  and [the School Board] approved the application for the 2008–09 school year,
  including an Affiliating Agreement form promulgated by [the School Board].”
  (Id. ¶ 37.) Chabad Chayil says it filled out this same paperwork for the 2009–10
  school year, again at Bello’s direction. (Id. ¶ 40.) During its initial year, Chabad
  Chayil charged $695 and a registration fee, for CHAP, but also had
  scholarships available for any child whose family could not afford the cost. (Id.
  ¶ 38.)
         In 2009, a school for children with disabilities, Neytz HaChochma
  (“Neytz”), approached Chabad Chayil, seeking to partner with CHAP to offer a
  full-time afterschool program for children with special needs. (Id. ¶ 41.)
  Funding for the program was provided by the Children’s Trust. (Id.) Chabad
  Chayil says “the funding provided to Neytz allowed Chabad Chayil to cover the
  cost of running CHAP, the remainder of which was funded by” donations to or
  debt incurred by Chabad Chayil. (Id.) The Children’s Trust awarded a grant to
  Neytz, for the CHAP program, from 2009 through 2014. (Id. ¶ 42.) Thereafter,
  from 2014 through the 2018–19 school year, the grant was awarded directly to
  Chabad Chayil. (Id.)
         The year after it began partnering with Neytz, beginning with the 2010–
  11 school year, Chabad Chayil approached Bello about expanding CHAP into a
  full-time afterschool program. (Id. ¶¶ 43, 44.) In response, Bello gave Chabad
  Chayil a different form to fill out: the School Board’s Application for Temporary
  Use of School Building Facilities of the Miami-Dade County Public Schools –
  Temporary Use Agreement (“Temporary Use Agreement”). (Id. ¶ 45.)
         Thereafter, in 2011, Chabad Chayil had various discussions with Bello
  as well as Waterways K-8’s afterschool director about CHAP’s fees and
  programming. (Id. ¶ 46–50.) As a result of those conversations, Chabad Chayil
  moved its story-hour programming to its own facility and charged a fee that
  was on par with the fee the afterschool director charged for her similar story-
  hour program, offered at Waterways K-8. (Id. ¶ 49.) Chabad Chayil also agreed,
  at Bello’s prompting, to remove the $695 tuition amount it charged for its two-
  day-per-week program. (Id. ¶ 50.) Although Chabad Chayil acknowledges Bello
  had complained about Chabad Chayil’s profiting from CHAP, while Bello’s
  school received nothing, Chabad Chayil maintains it was never pointedly told
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 4 of 20




  that “it could not charge any fees of any kind” in order to be able to use School
  Board facilities. (Id. ¶¶ 46, 51.) As Chabad Chayil explains it, after the 2009–
  2010 school year, it did not “charge for any programming that took place at
  [School Board] facilities,” but it did, nonetheless, “seek reimbursement for
  registration costs, and for costs of books, snacks, security, and for
  programming that was held at Chabad Chayil’s [own] location.” (Id. ¶ 55.) For
  the 2017–2018 school year, Chabad Chayil says it “no longer charged a
  registration fee” but still charged a “books and supply fee.” (Id. ¶ 56.)
         Chabad Chayil says that although it never specifically requested a fee
  waiver from the School Board to use its facilities, it nonetheless received fee
  waivers each year, from 2010 through 2019, to operate CHAP’s full-time
  afterschool program at Waterways K-8. (Id. ¶¶ 52, 54.) According to Chabad
  Chayil, the fee waivers were requested by the principals at Waterways K-8 and
  Boone Elementary, not by Chabad Chayil directly. (Id. ¶ 54.)

     A. The OIG’s Investigation
         At some point, the OIG received an anonymous complaint alleging Karp
  and his chief of staff, Jerold Blumstein, were improperly helping Chabad Chayil
  get free access to School Board facilities by falsely claiming that Chabad Chayil
  does not collect any funds for its aftercare services. (Id. ¶ 78; OIG Draft Rep.,
  ECF No. 27-1, 2.) The complaint alleged Chabad Chayil had been, for years,
  fraudulently filling out School Board paperwork, representing it did not collect
  any fees for its services, so that it could use School Board facilities for free.
  (Am. Compl. ¶ 78; OIG Draft Rep. at 2.)
         Thereafter, in July 2017, an OIG investigator contacted Chabad Chayil
  and asked for information about Chabad Chayil, CHAP, and CHAP’s
  participants. (Am. Compl. ¶ 58.) Chabad Chayil says it provided the requested
  information. (Id. ¶ 60.) Once The Children’s Trust was told that Chabad Chayil
  was “under investigation,” it denied further funding for CHAP. (Id.)
         A few months after being first contacted by OIG, in September 2017,
  School Board Chief Financial Officer Ron Steiger, told Chabad Chayil that it
  would have to pay $5,058 to use Waterways K-8 for CHAP. (Id. ¶ 70.) Chabad
  Chayil agreed to pay the fee but objected to paying any further fees beyond
  that. (Id. ¶ 71.)

     B. The OIG’s Reports
        In June 2019, the OIG sent Chabad Chayil a 37-page draft report (plus
  exhibits) of its investigation. (Id. ¶ 72; OIG Draft Rep. at 1–146.) Chabad Chayil
  characterizes the draft report as inaccurate—both legally and factually—biased,
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 5 of 20




  misguided, and prejudicial, but provides few factual allegations that contradict
  the report’s findings. (Id. ¶¶ 73, 80.) The bulk of Chabad Chayil’s criticisms
  focuses on what it refers to as five “false allegations” contained in the draft
  report: broadly, (1) that Chabad Chayil made misrepresentations to the School
  Board in order to get free use of its facilities; (2) that Dr. Karp and his chief of
  staff improperly pressured School Board staff to approve Chabad Chayil’s
  application and fee waivers; (3) that Chabad Chayil circumvented the School
  Board’s application process for running an afterschool program at a School
  Board facility; (4) that Chabad Chayil improperly operated CHAP without the
  required Florida Department of Children and Families license; and (5) that
  Chabad Chayil violated the Jessica Lundsford Act by not doing background
  checks on its CHAP staff. (E.g., id. ¶ 77.)

     (1) Fees
         First, Chabad Chayil insists that the School Board, contrary to what the
  OIG claims in its report, has no actual written policy that a user of School
  Board facilities can only receive a fee waiver if it conducts a “meeting or
  program [that] is open to the public and free of charge.” (Id. ¶ 81.) In fact, says
  Chabad Chayil, the School Board grants “numerous fee waivers to entities
  running programs that charge[] registration fees, program fees, and/or [a]re not
  open to the public.” (Id. ¶ 84.) And no one ever told Chabad Chayil that there
  was anything necessarily wrong with its charging registration or book fees for
  its programs. (Id.) Instead, says Chabad Chayil, it was entitled to a fee waiver
  regardless of whether it charged fees and therefore “had no reason to make any
  misrepresentations.” (Id. ¶ 90.) Regardless, Chabad Chayil maintains, the
  school principals are the ones who have to request the fee waivers, not Chabad
  Chayil. (Id. ¶ 93.)
         On the one hand, Chabad Chayil acknowledges charging certain fees and
  says the School Board was certainly aware of those fees because the School
  Board itself told Chabad Chayil to charge some of them. (Id. ¶ 94.) And Chabad
  Chayil acknowledges that, in an application Chabad Chayil submitted to The
  Children’s Trust, Chabad Chayil stated it charged a monthly fee of between
  zero and $159. (Id. ¶ 95.) Similarly, an email Rabbi Kievman sent to a School
  Board staff member included a footer saying that CHAP was available for “as
  low as $39 per month.” (Id. ¶ 100.) On the other hand, Chabad Chayil
  complains the OIG’s report misconstrued a news story that said Chabad Chayil
  offered pre- and after-school Hebrew programs for a “nominal fee” because the
  article was referring to services offered in non-School Board facilities. (Id. ¶ 97–
  98.) Further, despite acknowledging that it charged certain fees, Chabad Chayil
  also maintains “programming fees were not charged for any programs on
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 6 of 20




  [School Board] property.” (Id. ¶ 111.) Notably, absent from Chabad Chayil’s
  complaint are any facts contradicting the OIG’s finding that Chabad Chayil
  represented that its meetings were free of charge when they were not.
          Second, Chabad Chayil complains that the OIG’s estimate of the value of
  the fee waivers over the years—$1.3 million—was inaccurate. (Id. ¶ 103.)
  Chabad Chayil says the estimate is wrong because (1) it did not compare
  School Board charges to other organizations for the use of comparable
  facilities; (2) Chabad Chayil used fewer rooms during the first few years of
  running CHAP; and (3) Bello required Chabad Chayil to pay a custodian
  directly. (Id. ¶ 103.) Chabad Chayil does not provide its own estimate of the
  value of the waivers to counter the OIG’s estimate.

     (2) Pressure from Dr. Karp and Blumstein
         Many of the administrators interviewed by the OIG said they did not feel
  like either Karp or Blumstein pressured them to approve Chabad Chayil’s
  applications. (Id. ¶ 117.) Two administrators did, however: Bello and Kiesha
  Johnson Cabrera, a School Board director, in charge of facility rentals. (Id. ¶¶
  117, 122; Draft Rep. at 15.) The School Board criticized Bello and Cabrera for
  approving Chabad Chayil’s temporary-use and fee-waiver applications. (Am.
  Compl. ¶ 118.)
         Chabad Chayil says, in contrast, Bello “pressured and threatened” it,
  demanding that Chabad Chayil sponsor school staff breakfasts, pay for
  advertising, and provide t-shirts for a school staff event. (Id. ¶ 124.) Bello also
  routinely changed around the rooms CHAP was supposed to use and
  repeatedly reminded the Kievmans that they were just guests in his school. (Id.)

     (3) The School Board’s request-for-proposal (“RFP”) process
         The OIG’s report explains there is only one way an afterschool program
  should be able to operate in a school: by participating in the School Board’s
  RFP process. (Id. ¶ 127.) In fact, as Chabad Chayil acknowledges, Victor
  Ferrante—a School Board executive director, in charge of, among other things,
  afterschool programs—sent a briefing to all principals and assistant principals,
  in 2008, explaining that Temporary Use Agreements should only be used for
  individuals and entities seeking access to a facility for day, a weekend, or “mix
  use” during a week, but not for an extended period of time and certainly not for
  daily use during the school year. (Id. ¶ 129; Draft Rep. at 24–25.)
         Despite this requirement, according to Chabad Chayil, Ferrante told the
  OIG “there was at least one afterschool program operating with a [Temporary
  Use Agreement] and that it is a principal’s decision to allow programs at his
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 7 of 20




  school.” (Id. ¶ 127.) And, Chabad Chayil says it told the OIG about “another
  entity,” which had not gone through the RFP process, that offered an
  afterschool program. (Id. ¶ 134.) Ferrante also said that the only instance in
  which he would take issue with a fee-based afterschool program “was if one of
  the vendors approved through the RFP was also offering an afterschool
  program at that school.” (Id. ¶ 127.) According to Chabad Chayil, since
  Waterways K-8 and Boone Elementary only had principal-operated afterschool
  programs, the principals of those schools—Bello and Saperstein—“were free to
  allow CHAP to operate.” (Id.) Chabad Chayil says, indeed, Ferrante told the OIG
  “that a principal may allow any program in his or her school.” (Id. ¶ 131.)

     (4) DCF Licensing
         In its report, the OIG said Chabad Chayil violated Florida Statute section
  402.319 by operating CHAP without a DCF license. (Id. ¶ 136; Draft Rep. at
  31.) OIG relayed, in the report, Chabad Chayil didn’t apply for a license from
  DCF until August 2015. (Id. ¶ 137.) Thereafter, as relayed in the report,
  Chabad Chayil failed its initial DCF inspection because (1) of fire safety
  violations; (2) of a lack of the required staff credentials; (3) none of its staff
  members had proper CPR certificates; and (4) its first-aid kit was expired. (Id. ¶
  138; Draft Rep. at 31.) The report also pointed out that, once DCF issued a
  provisional license to Chabad Chayil, Chabad Chayil was only authorized to
  operate from 3:00 pm to 6:00 pm. (Am. Compl. ¶ 139; Draft Rep. at 32 n. 41.)
  Despite this restriction, Chabad Chayil operated from 1:30 pm to 6:00 pm.
  (Am. Compl. ¶ 139; Draft. Rep. at 32 n. 41.)
         In contrast, Chabad Chayil believes it had an exemption from needing
  DCF licensing because it was working with Neytz and Neytz, in turn, itself had
  an exemption. (Am. Compl. ¶ 140.) According to Chabad Chayil, it explained to
  the OIG that it had an “exemption letter” from DCF and thought that was
  sufficient until The Children’s Trust told Chabad Chayil that DCF was
  changing its practice regarding exemptions. (Id. ¶ 144.) Further, Chabad Chayil
  complains the report failed to acknowledge that the fire-safety issue was
  actually the result of Waterways K-8’s failure, not Chabad Chayil’s. (Id. ¶141.)
  Absent from Chabad Chayil’s complaint, though, are any facts showing that
  DCF’s inspection findings were inaccurate.

     (5) Background Checks
        The OIG obtained a list of twenty-two Chabad Chayil employees from The
  Children’s Trust. (Id. ¶ 146; Draft Rep. at 34.) The Children’s Trust, in turn,
  had gotten the list from Chabad Chayil when Chabad Chayil applied for a
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 8 of 20




  grant, in 2014. (Draft Rep. at 34.) According to the School Board’s records, of
  the twenty-two people on the list, only the Kievmans had ever been properly
  vetted or issued a School Board identification badge. (Id. at 35.) Thereafter, the
  OIG asked Chabad Chayil directly for a list of all employees who have provided
  afterschool care at both Waterways K-8, beginning in 2008, and Boone
  Elementary, beginning in 2016. (Am. Compl. ¶¶ 67, 147; Draft Rep. at 35.)
  Additionally, the OIG asked Chabad Chayil to provide proof of “Level 2
  Background Screening clearance and rescreening clearance.” (Draft Rep. at 35.)
  In response, Chabad Chayil provided the OIG with a list of 52 names (only 9 of
  which matched the names on the list from The Children’s trust). (Id. at 35.)
  Based on the information Chabad Chayil presented to the OIG, it appeared
  none of those 52 employees had had a Level 2 Background screening before
  2015. (Id. at 35.) Further, according to the School Board’s district director of
  human resources, none of the 52 employees had ever been issued a school
  identification badge. (Id. at 35.)
         This was in apparent contradiction, the OIG found, to three affidavits
  from Rabbi Kievman, from 2012, 2013, and 2017, on file with the School
  Board, attesting that all of Chabad Chayil’s employees had undergone and
  passed the Level 2 background screening. (Id. at 35.) At the same time, Chabad
  Chayil says it showed the OIG that Chabad Chayil had run background
  checks, of some kind, through the Florida Department of Law Enforcement’s
  Volunteer & Employee Criminal History System. (Am. Compl. ¶ 149.)
  Unfortunately, though, explains Chabad Chayil, the FDLE did not retain any of
  those background-check records. (Id.) Noticeably missing from Chabad Chayil’s
  complaint are any facts suggesting Chabad Chayil’s employees had all
  undergone “Level 2” background screening.

     C. The School Board’s Reaction to the OIG Investigation and Report
        After the OIG released its draft report, Steiger (the School Board’s CFO)
  told Chabad Chayil it would not be permitted to use School Board facilities for
  the 2019–2020 school year. (Am. Compl. ¶ 169.) In response, Chabad Chayil
  complained to the School Board that it should not rely on the OIG’s report
  because it failed to consider Chabad Chayil’s response. (Id. ¶ 170.) When the
  School Board refused to reconsider its decision, Chabad Chayil requested an
  opportunity to speak at an upcoming School Board meeting, on September 4,
  2019. (Id. ¶¶ 171, 172.) Chabad Chayil says the School Board asked it not to
  speak at the meeting and “assure[d] Chabad Chayil that an accommodation
  would be reached” regarding its use of School Board facilities. (Id. ¶ 173.)
  Chabad Chayil says the School Board warned that if Chabad Chayil instead
  chose to speak publicly, the School Board would no longer consider any
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 9 of 20




  accommodations. (Id.) Around this time, it is not clear when, Chabad Chayil
  says School Board superintendent Alberto Carvalho, at a charitable event,
  “assured” Chabad Chayil’s attorney that the School Board “would work out an
  accommodation.” (Id. ¶ 175.)
         After the OIG’s final report was released, however, Johnson Cabrera
  denied Chabad Chayil’s online reservation request to operate CHAP at either
  Waterways K-8 or Boone Elementary. (Id. ¶¶ 167, 176, 177.) Both Carvalho
  and Steiger told Chabad Chayil that it would never be allowed to use School
  Board facilities because the final report concluded that Chabad Chayil made
  misrepresentations on its temporary-use applications. (Id. ¶ 179.)
         In seeking a workaround, Chabad Chayil offered to use an affiliating
  agreement and agreed not to charge any fees, including registration fees. (Id. ¶
  178.) Chabad Chayil says that, in response to this offer, Steiger asked someone
  named Harvey whether the School Board “could properly enter an Affiliating
  Agreement with Chabad Chayil because it teaches about the Jewish [r]eligion”
  in its programming. (Id. ¶ 180.) Harvey, in turn, according to Chabad Chayil,
  requested a legal opinion from someone named Garcia regarding any potential
  conflicts with the Establishment Clause. (Id. ¶ 180.) Garcia responded,
  explaining that he thought entering into an Affiliating Agreement with Chabad
  Chayil would violate the Establishment Clause. (Id.)
         At some point, Chabad Chayil and the Kievmans submitted a request to
  speak at the School Board’s October 2, 2019 meeting. (Id. ¶ 183.) Carvalho
  asked them not to speak and, as Chabad Chayil explains it, again “provided
  them assurances that a resolution would be reached within a few weeks.” (Id.)
  Chabad Chayil says it did not speak at the meeting, but it does not appear the
  School Board changed its position.

     2. Legal Standard
         A court considering a motion to dismiss, filed under Federal Rule of Civil
  Procedure 12(b)(6), must accept all the complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
  only contain a short and plain statement of the claim showing that the pleader
  is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
  court to infer more than the mere possibility of misconduct, the complaint has
  alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
  Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
  punctuation omitted). A court must dismiss a plaintiff’s claims if it fails to
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 10 of 20




  nudge her “claims across the line from conceivable to plausible.” Twombly, 550
  U.S. at 570.

     3. Analysis
         In its amended complaint, Chabad Chayil claims the School Board and
  the OIG violated its rights to the free exercise of religion, equal protection, and
  procedural due process, and that the School Board violated its right to free
  expression, contrary to the U.S. Constitution. After careful review, the Court
  finds Chabad Chayil has failed to state a claim for any of these alleged
  violations against either the School Board or the OIG for the following reasons.

     A. Chabad Chayil fails to state any claims for municipal liability
        against the School Board.
         Chabad Chayil insists the School Board violated its constitutional rights
  (1) through the actions of the School Board’s superintendent, CFO, deputy
  superintendent/COO, and inspector general; and (2) by adopting the
  unconstitutional rationale of the School Board attorney and deputy School
  Board attorney. (Pl.’s Resp. to Sch. Bd. at 3.) The School Board, on the other
  hand, counters that, among other things, Chabad Chayil has failed to allege
  any actual facts showing that any of the identified School Board officials had
  final policymaking authority, not subject to further review, such that any of
  their acts could be considered final, generally applicable policies of the School
  Board. (Sch. Bd.’s Reply at 2–3.) After careful review of the amended complaint,
  the Court agrees with the School Board.
         As an initial matter, generally speaking, a local-government entity “may
  only be sued under section 1983 when a plaintiff’s injuries are caused by an
  official policy” of the entity. Gaviria v. Guerra, 17-23490-CIV, 2018 WL
  1876124, at *5 (S.D. Fla. Apr. 19, 2018) (Altonaga, J.) (citing Monell v. Dep’t of
  Soc. Servs., 436 U.S. 658, 694 (1978)). That is, municipalities and other local-
  government entities are subject to liability under § 1983 and may be sued
  directly for relief where “the action that is alleged to be unconstitutional
  implements or executes a policy statement, ordinance, regulation, or decision
  officially adopted and promulgated by that body’s officers.” Monell, 436 U.S. at
  690. Only if the alleged constitutional violations resulted from a custom, policy,
  or practice of a local government entity may that entity be held liable. Id. at
  694; Wideman v. Shallowford Cmty. Hosp., Inc., 826 F.2d 1030, 1032 (11th Cir.
  1987); see also Farred v. Hicks, 915 F.2d 1530, 1532–33 (11th Cir. 1990)
  (“Governmental entities may be held liable under section 1983 when a
  governmental ‘policy or custom’ is the ‘moving force’ behind the constitutional
  deprivation.”) (citing Kentucky v. Graham, 473 U.S. 159, 166 (1985)).
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 11 of 20




         Generally, demonstrating a custom within a municipality requires
  showing “a persistent and wide-spread practice.” McDowell v. Brown, 392 F.3d
  1283, 1290 (11th Cir. 2004). However, “[a]lthough local governments cannot be
  held liable merely on a theory of respondeat superior, a single decision by an
  official policymaker can establish the existence of an unconstitutional
  municipal policy.” Martinez v. City of Opa-Locka, Fla., 971 F.2d 708, 713 (11th
  Cir. 1992) (internal citation omitted). In determining if a single act is sufficient,
  as Chabad Chayil alleges in this case, the Court is guided by the following
  principles:

        (1) Municipalities have section 1983 liability only for acts
        officially sanctioned or ordered by the municipality. (2) Only
        those municipal officials who have ‘final policymaking authority’
        may subject the municipality to section 1983 liability for their
        actions. (3) The determination of whether or not a particular
        official has ‘final policymaking authority’ is governed by state law,
        including valid local ordinances and regulations. (4) The
        challenged action must have been taken pursuant to a policy
        adopted by the official or officials responsible for making policy in
        that particular area of the city’s business, as determined by state
        law.
  Bannum, Inc. v. City of Fort Lauderdale, 901 F.2d 989, 997 (11th Cir. 1990)
  (quoting City of St. Louis v. Prapotnik, 485 U.S. 112, 123 (1988) (internal
  quotations omitted)).
         Here, Chabad Chayil does not point to a county-wide policy, but instead
  focuses on the isolated “actions” of the School Board’s superintendent, CFO,
  deputy superintendent/COO, and inspector general, as well as the School
  Board’s adopting the unconstitutional rationale of the School Board attorney
  and deputy School Board attorney. (Pl.’s Resp. to Sch. Bd. at 3.) Chabad Chayil
  contends the actions or edicts of these officials “may be fairly said to represent
  official policy.” (Id. (quoting Monell, 436 U.S. at 694.) In support, Chabad
  Chayil asserts it sufficiently alleged facts showing that all these “personnel
  were charged with implementing policies” and that their acts as “final
  policymakers” violated Chabad Chayil’s constitutional rights. (Pl.’s Resp. to
  Sch. Bd. at 3.) The Court finds Chabad Chayil’s position long on unsupported
  conclusions while short on particularized facts supporting its claims.
         For example, in defending its position, that various School Board officials
  took unconstitutional actions that subjected the School Board itself to liability,
  Chabad Chayil points to paragraphs 13 through 17 and 180 of its amended
  complaint. Those paragraphs, though, are of little help. For example, Chabad
  Chayil points to its allegation that the OIG “is an agency of a political
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 12 of 20




  subdivision organized under the State of Florida” to show that the School
  Board is liable for the complained of actions of the OIG. (Am. Compl. ¶ 13.)
  This allegation, though, is wholly unavailing in establishing that the OIG has
  any kind of final-policy making authority with respect to Chabad Chayil’s
  claims of wrongdoing against the School Board. Nor has the Court found
  anything else in the complaint to bolster Chabad Chayil’s position that any of
  the OIG’s actions or decisions represent official or final School Board policy.
  For instance, Chabad Chayil’s allegation that the School Board is “liable for the
  OIG’s actions because the OIG serves as [the School Board’s] Inspector General
  under the 2007 Interlocal Agreement between [the School Board] and Miami-
  Dade County” fails to provide any facts showing that the OIG has actual final
  policymaking authority with respect to the actions and decisions Chabad
  Chayil complains about. (Am. Compl. at 45 n. 4.) In sum, Chabad Chayil fails
  to provide any factual links between the OIG’s alleged unconstitutional actions
  and its alleged final-policymaking authority for the School Board.
         Likewise, Chabad Chayil relies on its allegation that Carvalho, the School
  Board’s superintendent, is “responsible for the administration and
  management of [the School Board]” and “is a final decision maker of the School
  Board.” (Am. Compl. ¶ 14.) Such broad and conclusory allegations, though,
  simply do not amount to facts sufficient to state a claim that the School Board
  can be held liable for the complained of actions of the superintendent either.
  There is no indication from the complaint regarding the contours of the
  superintendent’s final policymaking authority: Chabad Chayil simply shares
  that the superintendent is a School Board final decision maker. Without more
  specific information, though, it is impossible for the Court to infer that any of
  the superintendent’s complained of actions fell within the contours of that
  authority.
         In a similar vein, Chabad Chayil’s reliance on its allegations regarding
  the School Board’s deputy superintendent/COO, Valtena Brown, and the chief
  officer of the inspector general, Mary Cagle, both miss the mark. While
  describing both Brown and Cagle as final decisionmakers, Chabad Chayil never
  charges either of them with any actual wrongdoing. Indeed, based on the
  Court’s comprehensive review of the complaint, Cagle is never even mentioned
  again, after the introductory paragraphs, and Brown is only referenced one
  other time—when Chabad Chayil says that she agreed to allow Chabad Chayil
  to use School Board facilities without paying any fees until the OIG’s final
  report was issued. (Am. Compl. ¶ 166.) Chabad Chayil never alleges that either
  Brown or Cagle ever violated Chabad Chayil’s constitutional rights and so, the
  Court is at a loss as to how Chabad Chayil believes either of them could have
  triggered School Board liability.
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 13 of 20




          Finally, Chabad Chayil looks to its allegations regarding Steiger, the
  School Board’s CFO, to establish School Board liability. Chabad Chayil alleges
  Steiger was “charged with implementing [School Board] policy related to all
  financial matters . . . and responsible for approving use of [School Board]
  facilities with authority to make unilateral decisions, not subject to meaningful
  administrative review.” (Am. Compl. ¶ 16.) While at first glance this may appear
  to satisfy some of the “guiding principles” that the Eleventh Circuit looks to “to
  evaluate whether a decision of a single official is sufficient to give rise to
  municipal liability,” it ultimately fails on several levels. Martinez, 971 F.2d at
  713. First, what state law or local ordinance grants “final policymaking
  authority” to Steiger to decide whether to allow entities to use School Board
  facilities? Chabad Chayil’s complaint does not say. Further, Chabad Chayil’s
  summary conclusion that Steiger’s decisions are “not subject to meaningful
  administrative review” is wholly devoid of any concrete, supporting factual
  allegations. Further, and most concerning, Chabad Chayil’s speculative claims
  regarding Steiger’s status as a final policymaker are contrary to other
  allegations in the complaint. For instance, Chabad Chayil maintains
  simultaneously that Brown is “the final decision[]maker regarding the use of
  [School Board] facilities under [School Board] policy 7.510” and that, at the
  same time, Steiger has the “authority to make unilateral decisions . . . about
  access to and rental of [School Board] facilities.” (Am. Compl. ¶¶ 15–16.) If
  Brown has final decision-making authority then any “unilateral decision”
  Steiger might make himself, is undoubtedly subject to review by Brown.
  Additionally, elsewhere in the complaint, Chabad Chayil describes the School
  Board as acting through both Carvalho and Steiger in telling Chabad Chayil
  that it would no longer be able to use School Board facilities. (E.g., Am. Compl.
  ¶¶ 179–80, 198, 205, 207, 211–13.) Again, these broad allegations are devoid
  of supporting facts and, furthermore, detract from Chabad Chayil’s position
  that Steiger alone had final decision-making authority regarding the use of
  School Board facilities. In sum, Chabad Chayil has failed to allege facts
  establishing that any of the factors set forth in Martinez actually apply to
  implicate School Board liability for any allegedly unconstitutional decision
  Steiger made. 2
          Because Chabad Chayil has failed to alleged facts showing that any
  School Board official or staff member was a final policymaker with respect to
  the decisions or actions that Chabad Chayil maintains were unconstitutional,

  2 Because of this shortcoming, Chabad Chayil’s contention that the School Board is liable for
  Steiger and Carvalho’s purported adoption of the School Board’s attorney’s office’s allegedly
  discriminatory determination (that Chabad Chayil may not use School Board facilities based on
  its religious teachings) is also unavailing.
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 14 of 20




  it cannot establish School Board liability. 3 Accordingly, the Court finds Chabad
  Chayil has failed to state a claim against the School Board in counts one
  through four.

      B. Chabad Chayil has failed to allege facts establishing an official OIG
         policy or custom that would render the OIG liable for the
         complained of free-exercise violation.
          Chabad Chayil says the OIG targeted its religion throughout its
  investigation and, therefore, violated Chabad Chayil’s right to freely exercise its
  religion. (Pl.’s Resp. to the OIG’s Mot., ECF No 54, 3.) The OIG, in arguing
  Chabad Chayil has failed to allege facts supporting its claim, submits, among
  other arguments, that Chabad Chayil has not established an official policy of
  the OIG that would render it liable for the complained of free-exercise claim.
  (OIG’s Mot. at 9.) After careful review, the Court agrees with the OIG: Chabad
  Chayil’s free-exercise allegations are far too threadbare to establish an official
  OIG policy or widespread custom.
          Chabad Chayil doesn’t argue that an OIG policymaker’s single decision
  renders the OIG liable, as it argued regarding the School Board. Therefore, as
  required by Monell, to establish municipal liability under § 1983, Chabad
  Chayil must show an alleged constitutional violation that resulted from an
  official OIG policy or an OIG custom that is so pervasive it, in effect, has the
  force of law. See Monell, 436 U.S. at 691. In support of its insistence that it has
  sufficiently alleged an official OIG policy or custom, Chabad Chayil points to its
  allegations that the OIG “exhibited bias against Chabad Chayil based on its
  teaching of religion” and that “[t]he OIG pressured numerous people that it was
  interviewing” to say that Chabad Chayil was violating a fabricated policy by
  teaching religious topics. (Pl.’s Resp. to OIG’s Mot. at 6 (citing Am. Compl. ¶
  151).) According to Chabad Chayil, because it “specifically identified” the OIG
  as the perpetrator of the alleged constitutional wrongs, its pleading satisfies
  Monell. (Pl.’s Resp. to OIG’s Mot. at 6.) The Court disagrees.
          First, Chabad Chayil identifies Cagle as “the final decisionmaker for all
  actions taken by the OIG,” but then fails to mention her in its complaint ever
  again. (Am. Compl. ¶ 17.) Thus, Chabad Chayil’s allegation that “the OIG,”
  itself, unconstitutionally pressured people it was interviewing or “exhibited bias
  against Chabad Chayil” on the basis of its religious teachings, is wholly
  conclusory: by not specifying any particular acts done by any particular staff


  3Based on this conclusion, the Court declines to address whether Chabad Chayil’s claims
  otherwise allege facts establishing any free exercise, free expression, equal protection, or due
  process violations against the School Board.
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 15 of 20




  member of the OIG, Chabad Chayil fails to supply enough factual matter to
  state a claim for relief that is plausible on its face.
         Nor has Chabad Chayil supplied any facts from which the Court could
  discern the existence of some municipal policy or custom that resulted in the
  alleged free-exercise violation. Simply alleging the OIG exhibited bias or
  improperly pressured people it interviewed during its investigation is not
  enough. Instead, a plaintiff must “plead factual content that allows the court to
  draw the reasonable inference that the [municipal entity] maintained a policy,
  custom, or practice that contributed to the alleged constitutional
  violations.” C.F.C. v. Miami-Dade County, 349 F. Supp. 3d 1236, 1263 (S.D. Fla.
  2018) (Williams, J.) (cleaned up). Nothing in Chabad Chayil’s complaint would
  allow the Court to conclude that “the relevant practice is so widespread as to
  have the force of law” within the OIG. Craig v. Floyd County, Ga., 643 F.3d
  1306, 1310 (11th Cir. 2011) (cleaned up). Simply put, in order to state a claim,
  Chabad Chayil would have to set forth facts showing that a custom or
  unofficial policy is “such a longstanding and widespread practice that it is
  deemed authorized by the policymaking officials because they must have
  known about it but failed to stop it.” Craig, 643 F.3d at 1310. Chabad Chayil
  has simply not supplied such facts regarding its free-exercise claims.
  Accordingly, the Court finds Chabad Chayil has failed to state a claim against
  the OIG, in count one, for any violation of its free-exercise rights.

     C. The OIG investigation did not violate Chabad Chayil’s right to equal
        protection.
         The OIG argues Chabad Chayil cannot maintain its equal protection
  claim because it fails to set forth facts establishing any valid comparators
  whom the OIG treated differently than Chabad Chayil. (OIG’s Mot. at 10–11.) In
  opposition, Chabad Chayil points to its allegations that multiple other entities
  received fee waivers while also charging fees, using temporary-use applications,
  like Chabad Chayil, but were not targeted for investigation by the OIG. (Pl.’s
  Resp. to OIG at 6–7.) The Court finds Chabad Chayil’s argument misses the
  mark.
         To begin with, the Equal Protection Clause “is essentially a direction that
  all persons similarly situated should be treated alike.” City of Cleburne, Tex. v.
  Cleburne Living Ctr., 473 U.S. 432, 439 (1985). To prevail on an equal
  protection claim, a plaintiff must show (1) that it was treated differently from
  other, similarly situated entities, and (2) that the defendant treated the plaintiff
  differently for the purposes of discriminating against the plaintiff. Campbell v.
  Rainbow City, Ala., 434 F.3d 1306, 1314 (11th Cir. 2006). The other similarly
  situated entities—or comparators—must be alike in all material respects. Lewis
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 16 of 20




  v. City of Union City, Georgia, 918 F.3d 1213, 1227 (11th Cir. 2019). “[A] valid
  comparison will turn not on formal labels, but rather on substantive
  likenesses.” Id. at 1228. In other words, “a plaintiff and [its] comparators must
  be sufficiently similar, in an objective sense,” such “that they cannot
  reasonably be distinguished.” Id. (cleaned up).
         Chabad Chayil insists it has satisfied these standards. In support, it
  points to “numerous entities who collected fees, including the [four] entities
  listed in paragraph 213” of the amended complaint who were not, in turn,
  investigated by the OIG, like Chabad Chayil was. (Pl.’s Resp. to OIG at 6.) What
  Chabad Chayil leaves out, though, is that an anonymous complaint was
  submitted to the OIG, complaining (1) that Chabad Chayil was receiving special
  treatment through its relationship with Karp in gaining the free use of school
  property; and (2) that Chabad Chayil had been fraudulently filling out School
  Board paperwork, falsely claiming it does not collect funds for participation in
  its program. (Am. Compl. ¶ 78.) This fact alone readily distinguishes Chabad
  Chayil from any of the other “numerous entities who collected fees” while also
  receiving fee waivers. And, unsurprisingly, Chabad Chayil’s complaint is devoid
  of any allegations that the OIG received a similar complaint about any of the
  other entities that it did not investigate. Because of this, the Court finds
  Chabad Chayil has failed to carry its burden of alleging a similarly situated
  entity that was treated differently by the OIG. Accordingly, the Court finds
  Chabad Chayil has failed to state a claim against the OIG, in count three, for a
  violation of the Equal Protection Clause.

     D. Chabad Chayil has failed to state a claim against the OIG for a due-
        process violation.
         The OIG argues Chabad Chayil’s due process claim against it is deficient
  for a number of reasons. Among them are (1) Chabad Chayil fails to sufficiently
  allege any concrete harm associated with its alleged reputational injury and (2)
  even if it does allege such a harm, it fails to allege facts showing that the OIG is
  responsible for that concrete harm. In response, Chabad Chayil simply insists
  it had “a legal entitlement to use [School Board] facilities” and points to its
  allegations that the School Board told Chabad Chayil that Chabad Chayil
  would no longer be allowed use of School Board facilities because of the OIG’s
  report. (Pl.’s Resp. at 7–8.) Chabad Chayil’s arguments miss the mark.
         First, as the OIG points out, in order to succeed on its due process claim,
  Chabad Chayil must allege facts showing more than just the reputational
  injury it claims was occasioned by the OIG’s defamatory statements. Paul v.
  Davis, 424 U.S. 693, 712 (1976) (holding reputational harms alone do not
  implicate either a “‘liberty’ or ‘property’ interest[] protected by the Due Process
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 17 of 20




  Clause”). Instead, “allegations of injury to reputation” “must be accompanied
  by a constitutionally recognized injury” in order to state a claim under section
  1983 for the violation of due-process rights. Cypress Ins. Co. v. Clark, 144 F.3d
  1435, 1436 (11th Cir. 1998). “This rule, labeled the ‘stigma-plus’ standard,
  requires a plaintiff to show that the government official’s conduct deprived the
  plaintiff of a previously recognized property or liberty interest in addition to
  damaging the plaintiff's reputation.” Id. The property or liberty interest must be
  a “right or status [that] has been previously recognized and protected under
  state law.” Behrens v. Regier, 422 F.3d 1255, 1261 (11th Cir. 2005).
         Here, the Court agrees with the OIG that Chabad Chayil has not
  established the loss of a property or liberty interest and therefore cannot show
  the necessary “plus.” Chabad Chayil had no established entitlement to use
  School Board property. Chabad Chayil was required to apply to use School
  Board space each year. (E.g., Am. Compl. ¶ 45.) Chabad Chayil even
  acknowledges that Bello, each year, used the yearly application process as a
  way to effect “leverage over Chabad Chayil” by threatening not to sign off if
  “Chabad Chayil did not accede to his wishes.” (Am. Compl. ¶ 45.) Further, at
  the bottom of the temporary-use application Chabad Chayil filled out, was
  language advising that “[b][efore this agreement becomes official it must bear
  the designated signatures” of both the principal of the school as well as the
  superintendent. (E.g., Final Rep., Ex. 10, ECF No. 14-10, 68.) Chabad Chayil
  has presented no signed, written contract for the 2019–20 school year or
  afterwards, and, instead, simply alleges that School Board personnel “agreed”
  to allow Chabad Chayil to use school facilities without paying fees; that
  Chabad Chayil reserved space online; but that the School Board nevertheless
  “den[ied] the application before completion of the OIG investigation.” (Am.
  Compl. ¶¶ 166–70.) Without more, Chabad Chayil has failed to allege “allege
  the deprivation of any fundamental right.” Behrens, 422 F.3d at 1264. In other
  words, Chabad Chayil has simply alleged an inchoate expectation rather than a
  guaranteed tangible or absolute right to use School Board facilities. See Zisser
  v. Florida Bar, 747 F. Supp. 2d 1303, 1317 (M.D. Fla. 2010), aff’d sub nom. Doe
  v. Florida Bar, 630 F.3d 1336 (11th Cir. 2011) (quoting Reed v. Village of
  Shorewood, 704 F.2d 943, 948 (7th Cir.1983) (overruled on other grounds) for
  the proposition that “property is what is securely and durably yours under
  state law as distinct from what you hold subject to so many conditions as to
  make your interest meager, transitory, or uncertain”) (cleaned up).
         Furthermore, even if Chabad Chayil had sufficiently alleged a qualifying
  “plus,” any entitlement that Chabad Chayil might have to the use of School
  Board property was the legal responsibility of the School Board, not the OIG.
  The Court, therefore, agrees with the OIG that it is not liable under § 1983
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 18 of 20




  where it lacked the power itself to deprive Chabad Chayil of its entitlement. See
  Anemone v. Metro. Transp. Auth., 410 F. Supp. 2d 255, 269 (S.D.N.Y. 2006)
  (noting that “where a particular defendant lacks the power to provide process
  to the plaintiff in connection with the liberty deprivation,” that defendant will
  not be liable for the deprivation of the particular liberty interest). As set forth in
  Chabad Chayil’s complaint, School Board personnel, and not the OIG, denied
  Chabad Chayil’s application to use School Board space. (Am. Compl. ¶¶ 169,
  171, 177, 179 (alleging the School Board, “through Carvalho and Steiger
  eventually told Chabad Chayil that it would never allow Chabad Chayil to use
  [School Board] facilities” because of the findings in the OIG’s report).) Chabad
  Chayil has not set forth any facts that would allow the Court to infer that the
  OIG had any legal authority to deprive Chabad Chayil of any constitutional
  entitlement. Ultimately, Chabad Chayil has not established “[t]he requisite
  ‘causal relation’ for a § 1983 claim” because Chabad Chayil’s allegation show
  that “the continuum between” the “action and the ultimate harm is occupied by
  the conduct of deliberative and autonomous decision-maker[]”—that is, the
  School Board. Carruth v. Bentley, 942 F.3d 1047, 1056 (11th Cir. 2019).
         Because Chabad Chayil has failed to establish the “plus” part of the
  “stigma plus” equation and, even if it had, has failed to establish that the OIG
  was legally responsible for that “plus,” the Court finds Chabad Chayil has
  failed to carry its burden of alleging its due process claim against the OIG, in
  count four.

     E. The Court declines to entertain Chabad Chayil’s request for
        declaratory relief.
         Chabad Chayil seeks a declaratory judgment “declaring it did not make
  any misrepresentations on any applications to [the School Board] for facility
  access and that the allegations that Chabad Chayil knowingly operated without
  a license and did not conduct background checks on its employees are false,
  and that a[ School Board] denial of Chabad Chayil’s application for the above
  false reasons is improper.” (Am. Compl. ¶ 263.) At bottom, the Court finds the
  focus of Chabad Chayil’s request for relief is backward looking and focused on
  factual determinations and therefore does not properly state a claim for
  declaratory relief.
         Courts have “ample” discretion whether to entertain a declaratory
  judgment action. Kerotest Mfg., Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180,
  183-84, (1952). A declaratory judgment is used to clarify legal relations and not
  to make factual determinations. Medmarc Cas. Ins. Co. v. Pineiro & Byrd PLLC,
  783 F. Supp. 2d 1214, 1216 (S.D. Fla. 2011) (Marra, J.). Moreover, “if a district
  court determines that a complaint requesting a declaratory judgment will not
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 19 of 20




  serve a useful purpose, the court cannot be required to proceed to the merits
  before dismissing the complaint.” Id. (cleaned up).
         Significantly, “a plaintiff seeking . . . declaratory relief must prove not
  only an injury, but also a real and immediate threat of future injury in order to
  satisfy the ‘injury in fact’ requirement.” Koziara v. City of Casselberry, 392 F.3d
  1302, 1305 (11th Cir. 2004) (quotation omitted) (emphasis added); see also Am.
  Ins. Co. v. Evercare Co., 699 F. Supp. 2d 1355, 1359 (N.D. Ga. 2010), aff'd, 430
  Fed. App’x 795 (11th Cir. 2011) (unpublished) (“The Declaratory Judgment Act
  is inappropriate to adjudicate past conduct.”) That is “[t]he Declaratory
  Judgment Act, 28 U.S.C. § 2201, is designed to settle ‘actual controversies’
  before they ripen into breaches of contract or violations of law.” Bacardi USA,
  Inc. v. Young's Mkt. Co., 273 F. Supp. 3d 1120, 1127 (S.D. Fla. 2016) (Seitz, J.)
  (emphasis added). “Past injuries alone generally do not establish declaratory
  judgment jurisdiction.” Id. at 1128.
         Here, Chabad Chayil asks the Court to make factual determinations
  regarding events that have already transpired. Although Chabad Chayil raises
  concerns about how the OIG’s factual findings might affect it in the future,
  those factual findings are not the proper subject of a declaratory action and,
  further, those findings have already been made “and a declaratory judgment
  should not issue over past conduct alone.” Id. at 1130. Chabad Chayil is
  primarily attempting to address past alleged harms resulting from the
  Defendants’ actions which the Court finds is an improper use of an action for
  declaratory relief.

     4. Conclusion
         For the reasons set forth above, the Court dismisses counts one through
  four, against the School Board, and counts one, three, and four against the
  OIG. Because Chabad Chayil’s federal claims all fail on their merits, the Court
  also dismisses Chabad Chayil’s request for an injunction, in count nine, on
  that basis as well. And, as also explained above, the Court declines to entertain
  Chabad Chayil’s request for declaratory relief as set forth in count ten. The
  Court dismisses these claims (counts one through four and nine and ten),
  with prejudice because Chabad Chayil has failed to state a claim under Rule
  12(b)(6). Further, the Court denies Chabad Chayil’s requests for leave to
  amend, inserted as afterthoughts, at the conclusion of its oppositions to the
  Defendants’ motions to dismiss: the requests are both procedurally defective
  and lacking in substantive support. See Newton v. Duke Energy Florida,
  LLC, 895 F.3d 1270, 1277 (11th Cir. 2018) (“[W]here a request for leave to file
  an amended complaint simply is imbedded within an opposition memorandum,
  the issue has not been raised properly.”); Avena v. Imperial Salon & Spa, Inc.,
Case 1:20-cv-21084-RNS Document 74 Entered on FLSD Docket 01/22/2021 Page 20 of 20




  740 Fed. App’x 679, 683 (11th Cir. 2018) (“[W]e’ve rejected the idea that a party
  can await a ruling on a motion to dismiss before filing a motion for leave to
  amend.”) (noting also that “a motion for leave to amend should either set forth
  the substance of the proposed amendment or attach a copy of the proposed
  amendment”) (cleaned up). The deadline for amending the pleadings has also
  long since passed so Chabad Chayil’s request is denied as untimely as well.
  Regarding the remainder of Chabad Chayil’s complaint, which seeks relief
  under state law (counts five through eight), the Court declines to exercise
  supplemental jurisdiction and dismisses those state-law claims, without
  prejudice. Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004)
  (“encourage[ing] district courts to dismiss any remaining state claims when . . .
  the federal claims have been dismissed prior to trial”). Accordingly, the Court
  grants the Defendants motions to dismiss (ECF Nos. 49, 50.)
        The Clerk is directed to close this case. Any pending motions are denied
  as moot.
        Done and ordered at Miami, Florida, on January 22, 2021.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
